United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-2600
                                 ___________

George Brown, Jr.,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Carol A. Rhoads; Margaret Wansing, *
Caseworker/Disciplinary Hearing          *          [UNPUBLISHED]
Officer; Liz Hamblin, Functional Unit *
Manager/Acting Superintendent I;         *
Vernon Heath, Superintendent/Section *
Head; Thomas Clements, Assistant         *
Division Director of Adult Institutions, *
                                         *
             Appellees.                  *
                                   ___________

                        Submitted: August 7, 2003

                             Filed: August 12, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

      Missouri inmate George Brown appeals the district court's1 pre-service
dismissal of his 42 U.S.C. § 1983 action. Having carefully reviewed the record, see
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we affirm for the
reasons stated by the district court. See 8th Cir. Rule 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.

                                        -2-